DETAILED ACTION
Response to Arguments
Applicant's arguments filed March 17, 2021 have been fully considered but they are not persuasive. 
Regarding claim 1, the applicant’s representative asserts that office’s interpretation of claim 1 under 35 U.S.C. 103 is incorrect because the office effectively interprets claim 1 as having two removal limitations with office’s use of two separate references (i.e., Eramian and Bousamra) to allegedly teach two distinct removal limitations, and because the office also interprets each of the two removal limitations to occur in response to only one of the two determination limitations. The examiner respectfully disagrees with the applicant’s arguments. 
The examiner is clearly aware that the removal limitations are in the alternative. The “removing” limitation of claim 1 is based on the fulfillment determination or the exceeding a predefined period determination (i.e., the removing limitation requires only one of the two determination limitations). However, neither one of said determinations are dependent on each other. The 35 U.S.C. 103 rejection of the claim is based on this interpretation, and not based on each of the two removal limitations to occur in response to only one of the two determination limitations as alleged by the applicant. 
The applicant further asserts that one of ordinary skill in the art would not find it obvious to modify the combination of Kamadolli and Eramian with Bousamra because one of ordinary skill in the art would recognize that the proposed modification renders . 
In response to applicant's argument that the office’s proposed modification renders the method “impossible to complete,” the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
The applicant argues that the proposed modification renders the method impossible to complete, but fails to successfully show that the proposed modification renders either invention unfit for its original purpose or could not possibly be performed 
As mentioned above, the removing limitation is based on the fulfillment determination or the exceeding a predefined period determination. Therefore, while the claim requires determining both whether the need/interest that is stored is fulfilled and determining whether the need/interest that is stored exceeds a predefined threshold, only one of said “determining” steps, either fulfillment or exceeding a predefined period,  is required for removing the need/interest that is stored. The combination of Kamadolli and Eramian is used to disclose determining if the need/interest that is stored is fulfilled by a user, and removing the need/interest that is stored from history database in response to determining that the need/interest that is stored is fulfilled by the user (see steps 614-616, fig. 6, [0021], [0075]-[0076], [0089]-[0091]). Thus, the combination of Kamadolli and Eramian teaches the entire method, except for “determining whether the need/interest that is stored exceeds a predefined period” (i.e., even though removing can be done without Bousamra, determining whether the need/interest that is stored exceeds a pre-defined period is still not taught by the combination of Kamadolli and Bousamra). However, since the removing limitation is in the alternative (i.e., based on at least one of said determinations), what Bousamra is used to disclose determining whether the need/interest that is stored exceeds a pre-defined period and removing the need/interest that is stored from history database in response to determining that the 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., that the need/interest is fulfilled by the user and exceeds a predefined period at the same time) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). At no point did the examiner allege the need/interest will be removed at the same time. Although the proposed combination addressed two different conditions that are claimed in the alternative, at no point does the examiner assume or assert that the combination alters the scope of the invention or the meaning of the claim language to have these conditions be met at the same time.
Therefore, the 35 U.S.C. 103 rejection of claim 1 is maintained. The 35 U.S.C. 103 rejection of independent claims 10-12, which recite similar features as claim 1, is maintained for the same reason as claim 1. The 35 U.S.C. 103 rejection of claims 1-20 are therefore maintained and repeated below. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 21 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 21 recites the limitation “…re-determining the at least one source of the product or service that is within the predefined distance of the current location of the user in response to determining that the need/interest that is stored does not exceed the predefined period and determining that the need/interest that is stored is not fulfilled by the user.” However, the written description fails to adequately disclose this limitation. The applicant’s specification discloses a server that removes a need/interest when that need/interest has been fulfilled or when a predefined period has expired, and determining at least one source of the product or service within the predefined distance of the current location (see pages 6 and 11-13, paragraphs [0019] and [0034]-[0038]). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1-6, 8, 9, 11-17, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kamadolli et al 20170109687 (hereinafter Kamadolli) in view of Eramian 20150317708 and Bousamra et al 20120303638 (hereinafter Bousamra).
Regarding claim 1, Kamadolli discloses a method for delivering a context driven content to a user (consumer, see fig. 1, [0017]), the method comprising:
receiving first data defining a current location of the user from a mobile device that is proximate the user (Bid engine 150 can continue by identifying local retailers at step (5) 
if a determination is made to replenish the product.  In one embodiment, bid 
engine 150 can identify local retailers based on the geo-location of the 
consumer.  For example, a geo-fence around the location of consumer device 140 
can be used to locate local retailers that are within the geo-fence.  This can 
be useful for identifying retailers that are close by the consumer so that the 
consumer can travel the minimum distance to purchase the product (this requires that the cloud/bid engine obtain/acquire current location of the consumer device 140), see fig. 1, [0021], [0025]);
periodically determining a need/interest for a product or service (determining the amount of a given product that needs to be replenished, see fig. 1, [0020]-[0024]) based upon one of (a) second data received from a monitoring device, the second data identifying the product or service (replenishment data, measured periodically and transmitted to bid engine, see fig. 1, [0017], [0022]), and (b) history data defining a previous activity of the user relating to the product or service (consumer profile which includes purchase history and consumption pattern, see fig. 1, [0018]-[0019]);

generating the context driven content to include a recommendation for the user to visit the at least one source to obtain the product or service in response to determining the at least one source of the product or service (best price for the product, and optionally, the viable alternative, are generated, and transmitting notification of product that needs replenishment to consumer device 140, see figs. 1 and 4, [0017], [0027], [0031]); sending the context driven content that is generated to the mobile device for display to the user (transmitting notification of product that needs replenishment to consumer device 140, see figs. 1 and 4, [0017], [0027], [0031]).
	Kamadolli does not disclose:
storing the need/interest for the product or service in relation to the user within a history database;
determining whether the need/interest that is stored is fulfilled by the user; and 
removing the need/interest that is stored from the history database in response to determining that the need/interest that is stored is fulfilled by the user.
	In the same field of endeavor, Eramian discloses a method of delivering context driven content to a user (see fig. 6), the method comprising: 
	storing the need/interest for the product or service in relation to the user within a history database (service provider server 140 storing a shopping list and group or device ID(s), see fig. 1, [0023]-[0024], [0029], [0034], [0057], [0075]-[0076], [0081]);

removing the need/interest that is stored from the history database in response to determining that the need/interest that is stored is fulfilled by the user (steps 614-616, see fig. 6, [0021], [0075]-[0076], [0089]-[0091]).
	It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Eramian with the system of Kamadolli by removing a product from a list of products that need to replenished by a user after it has been purchased by the user, for the benefit updating the list of products that need replenishing by the user.
	Kamadolli as modified by Eramian does not specifically disclose:
determining whether the need/interest that is stored exceeds a predefined threshold; and removing the need/interest that is stored from the history database in response to determining that the need/interest that is stored exceeds a predefined threshold.
	In the same field of endeavor, Bousamra discloses a method of delivering context driven content to a user (see fig. 4), the method comprising: 
determining whether the need/interest that is stored (menu of list of items, received by the portable device 102 from food database 104, see fig. 4, [0025], [0027]) exceeds a predefined threshold (refining the menu list supplied to the user, by removing menu items from the breakfast menu, when it is lunchtime (~morning, lunchtime), see fig. 4, [0028]); and removing the need/interest that is stored from the history database in response to determining that the need/interest that is stored exceeds a predefined threshold (refining the menu list supplied to the user, by removing menu items from the 
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Bousamra with the system of Kamadolli as modified by Eramian by providing a removing a product from a list of products that need to replenished by a user depending on the time of the day, as disclosed by Bousmra, for the benefit providing the user with an updated prioritized list of products.
	Regarding claim 11, Kamadolli discloses a context driven content delivery system (see fig. 1), comprising: a computer server including at least one digital processor (105, see fig. 1, [0016], [0036], [0042]); and
a memory communicatively coupled with the at least one digital processor, the memory including a registration database (bid engine, see figs. 1 and 7, [0022], [0036], [0042]);
a relationship database (consumer profiles, see figs. 1 and 7, [0022], [0036], [0042]); and
a multi-device correlator implemented as machine readable instructions 
executable by the at least one digital processor to:
receive first data defining a current location of a user from a mobile device that is proximate to the user (Bid engine 150 can continue by identifying local retailers at step (5) if a determination is made to replenish the product.  In one embodiment, bid 
engine 150 can identify local retailers based on the geo-location of the consumer.  For example, a geo-fence around the location of consumer device 140 can be used to locate local retailers that are within the geo-fence.  This can be useful for identifying (this requires that the cloud/bid engine obtain/acquire current location of the consumer device 140), see fig. 1, [0021], [0025]);
periodically determine a need/interest for a product or service (determining the amount of a given product that needs to be replenished, see fig. 1, [0020]-[0024]) based upon one of (a) second data received from a monitoring device, the second data identifying the product or service (replenishment data, measured periodically and transmitted to bid engine, see fig. 1, [0017], [0022]), and (b) history data defining previous activity of the user relating to the product or service (consumer profile which includes purchase history and consumption pattern, see fig. 1, [0018]-[0019]);
determine at least one source of the product or service that is within a predefined distance of the current location of the user in response to the determination of the need/interest for the product or service (geo-fence around the location of consumer 140 can be used to locate local retailers that are within the geo-fence, see fig. 2, [0025]);
generate the context driven content to include a recommendation for the user to visit the at least one source to obtain the product or service in response to determining the at least one source of the product or service (best price for the product, and optionally, the viable alternative, are generated, and transmitting notification of product that needs replenishment to consumer device 140, see figs. 1 and 4, [0017], [0027], [0031]); 
send the context driven content that is generated to the mobile device for display to the user (transmitting notification of product that needs replenishment to consumer device 140, see figs. 1 and 4, [0017], [0027], [0031]).

storing the need/interest for the product or service in relation to the user within a history database;
determining whether the need/interest that is stored is fulfilled by the user; and 
removing the need/interest that is stored from the history database in response to determining that the need/interest that is stored is fulfilled by the user.
	In the same field of endeavor, Eramian discloses a method of delivering context driven content to a user (see fig. 6), the method comprising: 
	storing the need/interest for the product or service in relation to the user within a history database (service provider server 140 storing a shopping list and group or device ID(s), see fig. 1, [0023]-[0024], [0029], [0034], [0057], [0075]-[0076], [0081]);
determining whether the need/interest that is stored is fulfilled by the user (a product on the shopping list has been obtained by the user, see fig. 6, [0072], [0089]); and 
removing the need/interest that is stored from the history database in response to determining that the need/interest that is stored is fulfilled by the user (steps 614-616, see fig. 6, [0021], [0075]-[0076], [0089]-[0091]).
	It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Eramian with the system of Kamadolli by removing a product from a list of products that need to replenished by a user after it has been purchased by the user, for the benefit updating the list of products that need replenishing by the user.
	Kamadolli as modified by Eramian does not specifically disclose:

	In the same field of endeavor, Bousamra discloses a method of delivering context driven content to a user (see fig. 4), the method comprising: 
determining whether the need/interest that is stored (menu of list of items, received by the portable device 102 from food database 104, see fig. 4, [0025], [0027]) exceeds a predefined threshold (refining the menu list supplied to the user, by removing menu items from the breakfast menu, when it is lunchtime (~morning, lunchtime), see fig. 4, [0028]); and removing the need/interest that is stored from the history database in response to determining that the need/interest that is stored exceeds a predefined threshold (refining the menu list supplied to the user, by removing menu items from the breakfast menu, when it is lunchtime, resulting in customization of the menu according to specific times of the day, see fig. 4, [0028]).
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Bousamra with the system of Kamadolli as modified by Eramian by providing a removing a product from a list of products that need to replenished by a user depending on the time of the day, as disclosed by Bousmra, for the benefit providing the user with an updated prioritized list of products.
Regarding claim 12, Kamadolli discloses a non-transitory computer readable medium with computer executable instructions stored thereon that, when executed by a digital processor (see figs. 1 and 7, [0016], [0036]), perform a method of delivering a 
instructions for receiving first data defining a current location of the user from a mobile device that is proximate the user (Bid engine 150 can continue by identifying local retailers at step (5) if a determination is made to replenish the product.  In one embodiment, bid engine 150 can identify local retailers based on the geo-location of the 
consumer. For example, a geo-fence around the location of consumer device 140 can be used to locate local retailers that are within the geo-fence. This can be useful for identifying retailers that are close by the consumer so that the consumer can travel the minimum distance to purchase the product (this requires that the cloud/bid engine obtain/acquire current location of the consumer device 140), see fig. 1, [0021], [0025]);
instructions for periodically determining a need/interest for a product or service (determining the amount of a given product that needs to be replenished, see fig. 1, [0020]-[0024]) based upon one of (a) second data received from a monitoring device, the second data identifying the product or service (replenishment data, measured periodically and transmitted to bid engine, see fig. 1, [0017], [0022]), and (b) history data defining a previous activity of the user relating to the product or service (consumer profile which includes purchase history and consumption pattern, see fig. 1, [0018]-[0019]);
instructions for determining at least one source of the product or service that is within a predefined distance of the current location of the user in response to the determination of the need/interest for the product or service (geo-fence around the location of 
instructions for generating the context driven content to include a recommendation for the user to visit the at least one source to obtain the product or service in response to determining the at least one source of the product or service (best price for the product, and optionally, the viable alternative, are generated, and transmitting notification of product that needs replenishment to consumer device 140, see figs. 1 and 4, [0017], [0027], [0031]); and
instructions for sending the context driven content that is generated to the mobile device for display to the user (transmitting notification of product that needs replenishment to consumer device 140, see figs. 1 and 4, [0017], [0027], [0031]).
	Kamadolli does not disclose:
instructions for storing the need/interest for the product or service in relation to the user within a history database;
instructions for determining whether the need/interest that is stored is fulfilled by the user; and 
instructions for removing the need/interest that is stored from the history database in response to determining that the need/interest that is stored is fulfilled by the user.
	In the same field of endeavor, Eramian discloses a method of delivering context driven content to a user (see fig. 6), the method comprising: 
	storing the need/interest for the product or service in relation to the user within a history database (service provider server 140 storing a shopping list and group or device ID(s), see fig. 1, [0023]-[0024], [0029], [0034], [0057], [0075]-[0076], [0081]);

removing the need/interest that is stored from the history database in response to determining that the need/interest that is stored is fulfilled by the user (steps 614-616, see fig. 6, [0021], [0075]-[0076], [0089]-[0091]).
	It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Eramian with the system of Kamadolli by removing a product from a list of products that need to replenished by a user after it has been purchased by the user, for the benefit updating the list of products that need replenishing by the user.
	Kamadolli as modified by Eramian does not specifically disclose:
instructions for determining whether the need/interest that is stored exceeds a predefined threshold; and instructions for removing the need/interest that is stored from the history database in response to determining that the need/interest that is stored exceeds a predefined threshold.
	In the same field of endeavor, Bousamra discloses a method of delivering context driven content to a user (see fig. 4), the method comprising: 
determining whether the need/interest that is stored (menu of list of items, received by the portable device 102 from food database 104, see fig. 4, [0025], [0027]) exceeds a predefined threshold (refining the menu list supplied to the user, by removing menu items from the breakfast menu, when it is lunchtime (~morning, lunchtime), see fig. 4, [0028]); and removing the need/interest that is stored from the history database in response to determining that the need/interest that is stored exceeds a predefined 
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Bousamra with the system of Kamadolli as modified by Eramian by providing a removing a product from a list of products that need to replenished by a user depending on the time of the day, as disclosed by Bousmra, for the benefit providing the user with an updated prioritized list of products.
	Regarding claim 2 as applied to claim 1, Kamadolli as modified by Eramian and Bousamra disclose the claimed invention. Kamadolli further discloses wherein the need/interest for the product or service based upon the second data is determined when a quantity of the product or service defined within the second data is below a predefined threshold (see [0018], [0022]-[0023]).
	Regarding claims 3 and 14 as applied to claim 1, Kamadolli as modified by Eramian and Bousamra disclose the claimed invention. Kamadolli further discloses further discloses wherein determining the need/interest for the product or service based on the service history further includes identifying a pattern in the previous activity of the user relating to the product or service in the history data (consumer patterns, see [0018], [0023]); and determining a next period when a next activity by the user for the product or service will occur based upon a pattern (see [0018], [0023]-[0024]); wherein the need/interest for the product is generated during the next period (making a determination that the eggs or milk shall be replenished, see [0018], [0022]-[0024]).
claims 4 and 15 as applied to claims 1 and 12, Kamadolli as modified by Eramian and Bousamra disclose the claimed invention. Kamadolli further discloses wherein determining the at least one source further includes correlating the need/interest for the product or service and the current location of the user with relationship information defining the at least one source of the product and a location of each of the at least one source (geo-fence around the location of consumer 140 can be used to locate local retailers that are within the geo-fence, see fig. 2, [0025]).
Regarding claims 5 and 16 as applied to claims 1 and 12, Kamadolli as modified by Eramian and Bousamra disclose the claimed invention. Kamadolli further discloses wherein determining the at least one source further correlating the need/interest for the product or service and the current location of the user with the history data to identify the at least one source based upon previous activity of the user with the at least one source (consumer profile can include purchase history, which can be used to identify preferred local retailers of the consumer, see [0025]).
Regarding claims 6 and 17 as applied to claims 1 and 12, Kamadolli as modified by Eramian and Bousamra disclose the claimed invention. Kamadolli, further discloses wherein the first data includes location data retrieved from a location device configured with the mobile device (see fig. 1, [[0016]-[0017], [0025]).
Regarding claims 8 and 19 as applied to claims 7 and 18, Kamadolli as modified by Eramian and Bousamra disclose the claimed invention. Eramian further wherein determining whether the need/interest that is stored is fulfilled by the user further includes receiving an indication of an activity of the user (see steps 612, 614, [0089]-[0091]) and determining a match between the need/interest for the product or service 
Regarding claims 9 and 20 as applied to claims 1 and 12, Kamadolli as modified by Eramian and Bousamra disclose the claimed invention. Kamadolli further discloses wherein generating the context driven content to include the recommendation for the user to visit the at least one source to obtain the product or service further includes generating the context driven content to include promotional material retrieved from a loyalty server and corresponding to the at least one source (see [0025]-[0027]).
Regarding claim 13 as applied to claim 12, Kamadolli as modified by Eramian and Bousamra disclose the claimed invention. Kamadolli further discloses instructions for determining the need/interest for the product or service based upon the second data further includes instructions for determining a remaining quantity of the product or service defined within the second data based upon the history data relating to accumulation of the product or service and the second data indicating use of the product or service (see [0023]-[0024]) and instructions for determining the need/interest for the product or service when the remaining quantity is below a predefined threshold (see [0018], [0022]-[0023]).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kamadolli et al 20170109687 (hereinafter Kamadolli) in view of Zhang et al 20100228631 (hereinafter Zhang) and Eramian 20150317708 and Bousamra et al 20120303638 (hereinafter Bousamra).
Regarding claim 10, Kamadolli discloses a method for delivering a context driven content to a user (consumer, see fig. 1, [0017]), the method comprising:

if a determination is made to replenish the product.  In one embodiment, bid 
engine 150 can identify local retailers based on the geo-location of the 
consumer.  For example, a geo-fence around the location of consumer device 140 
can be used to locate local retailers that are within the geo-fence.  This can 
be useful for identifying retailers that are close by the consumer so that the 
consumer can travel the minimum distance to purchase the product (this requires that the cloud/bid engine obtain/acquire current location of the consumer device 140), see fig. 1, [0021], [0025]);
periodically determining a need/interest for a product or service (determining the amount of a given product that needs to be replenished, see fig. 1, [0020]-[0024]) based upon one of (a) second data received from a monitoring device, the second data identifying the product or service (replenishment data, measured periodically and transmitted to bid engine, see fig. 1, [0017], [0022]), and (b); history data defining previous activity of the user relating to the product or service (consumer profile which includes purchase history and consumption pattern, see fig. 1, [0018]-[0019]);
determining at least one source of the product or service that is within a predefined distance of the current location of the user in response to the independent determination of the need/interest for the product or service (geo-fence around the location of consumer 140 can be used to locate local retailers that are within the geo-fence, see fig. 2, [0025]); and

While Kamadolli discloses determining at least one source of the product or service for the user in response to the determination of the need/interest for the product or service, Kamadolli does not disclose; receiving, from a registered entity, a request identifying the user;
determining at least one source of the product or service that corresponds to the registered entity and is within a predefined distance of the current location of the user in response to the independent determination of the need/interest for the product or service; and
sending information to the registered entity, the information including the need/interest for the product or service and the at least one source that are determined, wherein the information that is sent allows the registered entity to send the context driven content to the user.
In the same field of endeavor, Zhang discloses a method comprising receiving, from a registered entity (advertiser 206, see fig. 2, [0025]), a request identifying the user (submitting characteristics of users to which advertiser 206 wishes to target, in order to receive an ordered list of users, see [0025]-[0026]);
determining at least one source of the product or service that corresponds to the registered entity and is within a predefined distance of the current location of the user in response to the independent determination of the need/interest for the product or service (determining to target a user 208 with an ad related to the user 208 based on 
sending information to the registered entity, the information including the need/interest for the product or service (sending the ad to the users, see fig. 2, [0025]-[0029]) and the at least one source that are determined, wherein the information that is sent allows the registered entity to send the context driven content to the user (sending the ad from the advertiser 206 the user(s) 208, see fig. 2, [0025]-[0034], [0050]).
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Zhang into the system of Kamadolli by determining which users to be provided advertisement information and which kind of advertisement information to be provided to the user, for the benefit of providing location aware advertisement notifications to users in a network.
Kamadolli as modified by Zhang does not disclose:
storing the need/interest for the product or service in relation to the user within a history database;
determining whether the need/interest that is stored is fulfilled by the user; and 
removing the need/interest that is stored from the history database in response to determining that the need/interest that is stored is fulfilled by the user.
	In the same field of endeavor, Eramian discloses a method of delivering context driven content to a user (see fig. 6), the method comprising: 
	storing the need/interest for the product or service in relation to the user within a history database (service provider server 140 storing a shopping list and group or device ID(s), see fig. 1, [0023]-[0024], [0029], [0034], [0057], [0075]-[0076], [0081]);

removing the need/interest that is stored from the history database in response to determining that the need/interest that is stored is fulfilled by the user (steps 614-616, see fig. 6, [0021], [0075]-[0076], [0089]-[0091]).
	It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Eramian with the system of Kamadolli as modified by Zhang by removing a product from a list of products that need to replenished by a user after it has been purchased by the user, for the benefit updating the list of products that need replenishing by the user.
	The combination of Kamadolli, Zhang and Eramian does not specifically disclose:
determining whether the need/interest that is stored exceeds a predefined threshold; and removing the need/interest that is stored from the history database in response to determining that the need/interest that is stored exceeds a predefined threshold.
	In the same field of endeavor, Bousamra discloses a method of delivering context driven content to a user (see fig. 4), the method comprising: 
determining whether the need/interest that is stored (menu of list of items, received by the portable device 102 from food database 104, see fig. 4, [0025], [0027]) exceeds a predefined threshold (refining the menu list supplied to the user, by removing menu items from the breakfast menu, when it is lunchtime (~morning, lunchtime), see fig. 4, [0028]); and removing the need/interest that is stored from the history database in response to determining that the need/interest that is stored exceeds a predefined threshold (refining the menu list supplied to the user, by removing menu items from the 
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Bousamra with the system of Kamadolli as modified by Zhang and Eramian by providing a removing a product from a list of products that need to replenished by a user depending on the time of the day, as disclosed by Bousmra, for the benefit providing the user with an updated prioritized list of products.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUMIDE T AJIBADE AKONAI whose telephone 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VLADIMIR MAGLOIRE can be reached on 571-270-5144.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.